Citation Nr: 1234250	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an adjustment disorder with depression, claimed as secondary to service-connected plantar fasciitis.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from a regional office of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009.  A statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an adjustment disorder with depression as secondary to his service-connected bilateral plantar fasciitis.  VA treatment records show that the Veteran receives ongoing treatment for a depressive disorder secondary to various medical conditions, including plantar fasciitis.  A December 2008 VA examination report shows that the Veteran was given a diagnosis of adjustment disorder with depressed mood.  The examiner opined that the Veteran's adjustment disorder was less likely than not caused by or the result of his service-connected plantar fasciitis.  However, the VA examiner failed to address whether the Veteran's adjustment disorder was aggravated by his service-connected plantar fasciitis.  In a March 2010 VA examination report, the examiner opined that the pain caused by the Veteran's service-connected plantar fasciitis likely contributed somewhat to his depression, but it was impossible to establish a degree of aggravation without resorting to mere speculation.  

In September 2011 the RO requested a medical review of the Veteran's claims file and an opinion as to whether the Veteran's mental health condition was secondary to his service-connected plantar fasciitis.  In a September 2011 report, the examiner opined that the Veteran's mental health condition was not secondary to his plantar fasciitis.  However, the examiner did not provide an opinion that specifically addressed the issue of whether the Veteran's mental health condition was aggravated by his service-connected plantar fasciitis.  

The Board notes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination by a psychiatrist or psychologist.  It is imperative that the claims file be made available to the examiner for review.  Examination findings should be clearly reported. 

The examiner should then offer an opinion in response to the following:

a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's adjustment disorder with depression is proximately due to, or the result of, his service-connected plantar fasciitis?

b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's adjustment disorder with depression was aggravated beyond its normal progression by his service-connected plantar fasciitis?

A detailed rationale should be furnished for all opinions.  

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the posed questions. 

3.  The RO should then review the expanded record and determine whether service connection for an adjustment disorder with depression, claimed as secondary to service-connected bilateral plantar fasciitis, is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

